Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrero, J.), rendered January 25, 1999, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly directed the closure of the courtroom during the testimony of the undercover police officer based on the testimony elicited from the officer at the Hinton hearing (see, People v Hinton, 31 NY2d 71, cert denied 410 US 911). Contrary to the defendant’s claim, the officer’s testimony that he continued to operate within the 77th Precinct, a three to four square-mile area which included the address where the *652“buy-and-bust” transaction occurred, and that over 90% of his cases were in that precinct, provided a sufficiently specific geographical scope of ongoing operations to justify the closure (see, People v Ayala, 232 AD2d 312, affd 90 NY2d 490).
The defendant’s remaining contention is without merit. O’Brien, J. P., Altman, Krausman and Schmidt, JJ., concur.